Reich & Tang Our Flexibility: YOUR ADVANTAGE 1411 Broadway, 28th Floor New York, NY 10018-3450 T 212-830-5200 T 800-676-6779 www.reichandtang.com May 2, 2013 VIA EDGAR Mr. Kieran Brown U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Daily Income Fund File Nos.: 33-74470 and 811-8312 Dear Mr. Brown: In connection with your review of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A (the “Registration Statement”) of Daily Income Fund (the “Trust”) that was filed with the Securities and Exchange Commission (the “SEC”) on March 4, 2013 (SEC Accession No. 0000740372-13-000013), the Trust acknowledges that: 1.In connection with the comments made by the Staff of the SEC, the Staff has not passed on the accuracy or adequacy of the disclosure made herein, and the Trust and its management are solely responsible for the content of such disclosure; 2.The Staff’s comments, and changes in disclosure in response to the Staff’s comments, do not foreclose the SEC or other regulatory body from the opportunity to seek enforcement or take other action with respect to the disclosure made herein; and 3.The Trust represents that neither it nor its management will assert the Staff’s comments or changes in disclosure in response to the Staff’s comments as a defense in any action or proceeding by the SEC or any person. If you should have any questions, please feel free to contact the undersigned at 212-830-5295. Sincerely, /s/ Christine Manna Christine Manna Secretary
